
	
		IC
		112th CONGRESS
		2d Session
		S. 3709
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 27, 2012
			Referred to the Committee on Financial
			 Services
		
		AN ACT
		To require a Government Accountability
		  Office examination of transactions between large financial institutions and the
		  Federal Government, and for other purposes.
	
	
		1.Government accountability office study of
			 transactions between large financial companies and the Federal
			 Government
			(a)DefinitionsFor purposes of this Act—
				(1)the term covered institution
			 means any bank holding company having more than $500,000,000,000 in
			 consolidated assets; and
				(2)the term economic benefit
			 means the difference between actual loans terms offered, debt or equity prices,
			 or asset values and a reasonable estimate of what such terms, prices, or values
			 might have been, as determined by examining actual values of comparable
			 transaction in the private markets or by estimating the values of comparable
			 transactions priced to properly reflect associated risk.
				(b)GAO studyThe Comptroller General of the United
			 States (in this section referred to as the Comptroller) shall
			 conduct a study of covered institutions, such as—
				(1)the favorable pricing of the debt of such
			 institutions, relative to their risk profile resulting from the perception that
			 such institutions will receive Government support in the event of any financial
			 stress;
				(2)any favorable funding or economic treatment
			 resulting from an increase in the credit rating for covered institutions, as a
			 result of express, implied, or perceived Government support;
				(3)any economic benefit to covered
			 institutions resulting from the ownership of, or affiliation with, an insured
			 depository institution;
				(4)any economic benefit resulting from the
			 status of covered institutions as a bank holding company, including access to
			 Federal deposit insurance and the discount window of the Board of Governors of
			 the Federal Reserve System before the date of enactment of this Act;
				(5)any economic benefit received through
			 extraordinary Government actions taken, such as—
					(A)actions by the Department of the
			 Treasury—
						(i)under the Emergency Economic Stabilization
			 Act, such as—
							(I)asset purchases by the United States
			 Government;
							(II)capital injections from the United States
			 Government; or
							(III)housing programs; or
							(ii)by the purchase of the mortgage backed
			 securities of the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation (in this Act referred to as
			 government-sponsored enterprises), in order to lower interest
			 rates, and the value of such securities in the absence of such
			 purchases;
						(B)actions by the Board of Governors of the
			 Federal Reserve System prior to the date of enactment of this Act, such
			 as—
						(i)providing loans to financial institutions
			 through the Term Auction Facility; and
						(ii)assistance through programs under section
			 13(3) of the Federal Reserve Act prior to the date of enactment of this Act,
			 such as—
							(I)lending through the Commercial Paper
			 Funding Facility;
							(II)securities lending to primary dealers
			 through the Primary Dealer Credit Facility and the Term Securities Lending
			 Facility;
							(III)lending to institutions through the Term
			 Asset-Backed Securities Loan Facility; or
							(IV)purchasing assets through the Maiden Lane
			 facility; and
							(C)actions by the Federal Deposit Insurance
			 Corporation, such as—
						(i)guaranteeing debt or deposits through the
			 Temporary Liquidity Guarantee Program; or
						(ii)pricing of assessments related to any such
			 guarantees; and
						(6)any extraordinary assistance provided to
			 American Insurance Group, but ultimately received by one of the covered
			 institutions; and
				(7)any Government actions that resulted in the
			 payment or nonpayment of credit default swap contracts entered into by a
			 covered institution.
				2.Report to CongressNot later than 1 year after the date of
			 enactment of this Act, the Comptroller shall submit a report to Congress
			 detailing the findings of the Comptroller in the study conducted under this
			 Act. Such report shall be made electronically available to the public, except
			 that any proprietary, sensitive, or confidential information shall be redacted
			 in any release to the public.
		3.Rule of constructionNothing in this Act may be construed to
			 provide authority inconsistent with, or to otherwise affect, section 714 of
			 title 31 United States Code.
		
	
		
			Passed the Senate
			 December 21, 2012.
			Nancy Erickson,
			Secretary
		
	
